IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-73,856-01
& WR-73,856-02



EX PARTE RYAN ALAN ROCCAFORTE, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
FROM JEFFERSON COUNTY



Womack, J., filed a statement respecting the dismissal of the applications, in which
Cochran, J., joined.


	The Court has ordered that no action be taken on the applicant's motion for reconsideration of our dismissal of his applications. Fearing that this order might appear Delphic, I write to
reveal the reason for the decision: The amended applications, which were attached to the motion
for reconsideration that was filed in this court, should have been filed in the convicting court. If
they are sent there, I trust that the proper procedures under Article 11.07 of the Code of Criminal
Procedure will ensue.

Filed June 23, 2010.
Do not publish.